Citation Nr: 1041711	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  08-02 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 
percent for anxiety disorder, not otherwise specified. 

2.  Entitlement to an initial compensable evaluation for right 
inguinal hernia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1957 to April 
1961 and from August 1962 to March 1963.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Winston-Salem, North 
Carolina (RO).

Of preliminary importance, because the claims for higher ratings 
for the Veteran's service-connected impairments of anxiety 
disorder and right inguinal hernia involves requests for higher 
ratings following the grant of service connection, the Board has 
characterized these claims in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing 
initial rating claims from claims for increased ratings for a 
previously service-connected disability).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Following a review of the Veteran's claims file, the Board finds 
that further development is required prior to the adjudication of 
the claims.

The record reflects that the Veteran was last afforded VA 
examinations to determine the degree of severity of his anxiety 
disorder and right inguinal hernia disabilities in January 2007.  

In a June 2007 notice of disagreement, a January 2008 VA Form 9, 
a March 2009 statement, and a September 2010 written brief 
presentation, the Veteran and his representative claimed that 
these disabilities had increased in severity.  

Given the reported worsening of the Veteran's disabilities since 
his last VA examinations, the Board finds that new VA 
examinations are necessary in order to decide the Veteran's 
claims.  See 38 U.S.C.A. § 5103A(d) (West 2002 and Supp. 2009); 
38 C.F.R. § 3.159(c)(4) (2009).  See also Snuffer v. Gober, 10 
Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
provide the names, addresses, and approximate 
dates of treatment of all medical care 
providers, VA and non-VA, who have treated 
him for the disabilities on appeal.  After 
the Veteran has signed any appropriate 
releases, those records should be obtained 
and associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO cannot 
obtain records identified by the Veteran, a 
notation to that effect should be inserted in 
the file.  The Veteran is to be notified of 
unsuccessful efforts in this regard, in order 
to allow him the opportunity to obtain and 
submit those records for VA review.

2.  Schedule the Veteran for a VA psychiatric 
examination to determine the current severity 
of his service-connected anxiety disorder.  
The examiner should identify all current 
manifestations of the service-connected 
anxiety disorder.  The examiner should also 
provide an opinion concerning the current 
degree of social, occupational, family 
relations, judgment, thinking, and mood 
impairment resulting from the service-
connected anxiety disorder.  In addition, the 
examiner should provide a global assessment 
of functioning score with an explanation of 
the significance of the score assigned.  

The claims file and a copy of this remand 
will be made available to the examiner who 
will acknowledge receipt and review of these 
materials in any report generated as a result 
of this remand.  A rationale for all opinions 
expressed must be provided.

3.  Schedule the Veteran for a VA examination 
with respect to the residuals of his hernia 
operation, to determine whether there has 
been a recurrence of the Veteran's hernia.  
If a hernia is present, the examiner should 
indicate its size, whether it is well 
supported by a truss and/or readily 
reducible, and whether it is operable.  The 
examiner should review the Veteran's claims 
file and note such a review in any 
examination report.  

The claims file and a copy of this remand 
will be made available to the examiner who 
will acknowledge receipt and review of these 
materials in any report generated as a result 
of this remand.  A rationale for all opinions 
expressed must be provided.

4.  Thereafter, readjudicate the claims on 
appeal.  If the determinations remain 
unfavorable to the Veteran, issue a 
supplemental statement of the case before 
returning the case to the Board, if otherwise 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


